DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 8/28/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-9 and 14 are objected to because of the following informalities: 
Claim 8 recites “wherein the granting of the access further requires a match between the randomly selected biometric value, the user identification and the password.” Between is typically used when referring to two things, while among is used for a greater number. It is not clear which two out of the three elements (biometric value, user identification, password) are compared/matched against each other; or how this is related to matching biometric value against stored information in claim 1 and stored information including user identification, password, biometric information in claim 6. Please revisit claim language to 
Claim 9 recites “wherein the access is denied when no match is provided between: the randomly selected biometric value, and the user identification or the password.” Similarly, it is not clear which two out of the three elements (biometric value, user identification, password) are compared/matched against each other; or how this is related to matching biometric value against stored information in claim 1 and stored information including user identification, password, biometric information in claim 6. Please revisit claim language to clarify what elements are compared/matched and what is the exact criteria for “denying the access” to particularly point out and distinctly claim the subject matter.
Claim 14 recites “wherein the biometric information includes images of all ten fingers of a user”. The term ” a user” has already been defined previously in the claims and should therefore be referred to using a definite article.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15 of U.S. Patent No. 10778673. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 10778673 contain every element of claims of the instant application. Application claims 1-12 and 14-20 are anticipated by the patent claims 1-9 and 15.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10778673 in view of Sands (US 20040148526 A1). It would have been prima facie obvious to combine U.S. Patent No. 10778673 and Sands. One of ordinary skill in the art would have been motivated to perform such a modification to provide substantial access control security and ease of administration, which may be limited to one representation of a single physical characteristic or may be as robust as multiple physical characteristics with multiple representations of each characteristic (Sands [0007, 0024]).

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17006013
US patent 10778673


1. A method for randomized multi-factor authentication with biometrics implemented by a computing device, the method comprising:
registering, by a secure computing device, biometric information of a user, the biometric information including a plurality of biometric types;






randomly selecting, among the registered biometric information, one of the plurality of biometric types for performing authentication in response to a request from a client device;
randomly selecting a biometric value among a plurality of biometric values corresponding to the randomly selected biometric type;














requesting the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device;




verifying a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type received from the requesting client device against stored information at or above a set threshold; and

granting access for the request when the match is verified.

registering, by a secure computing device, biometric information of a user, the biometric information including a plurality of biometric types, and the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the 
registering, by the secure computing device, a user identification and a password of the user;
randomly selecting, among the registered biometric information, one of the plurality of biometric types for performing authentication in response to a request from a client device;
randomly selecting a biometric value among a plurality of biometric values corresponding to the randomly selected biometric type,
wherein the randomly selecting the biometric value includes:
when a finger image biometric type is selected, randomly selecting an image of a finger among the registered images of the ten fingers;
when an iris biometric type is selected, randomly selecting one image of an iris among the registered images of the irises;
when an audio recording type is selected, randomly selecting an audio recording of a phrase among the registered audio recordings; and
when a facial image type is selected, randomly selecting a facial image among the registered facial images;
requesting a combination of user identification, password and the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device, the randomly selected biometric value corresponding to the user identification and the password;
verifying a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type, the user identification, and the password received from the requesting client device against stored information at or above a set threshold; and
granting access for the request when the verification indicates the match.

wherein the randomly selecting the biometric value includes:
when a finger image biometric type is selected, randomly selecting an image of one of fingers of the user for verification.
1. 
wherein the randomly selecting the biometric value includes:
when a finger image biometric type is selected, randomly selecting an image of a finger among the registered images of the ten fingers;
3. The method as set forth in claim 1,
wherein the randomly selecting the biometric value includes:


wherein the randomly selecting the biometric value includes:


wherein the randomly selecting the biometric value includes:
when an audio recording type is selected, randomly selecting an audio recording of a phrase among audio recordings of the user for verification.
1. 
wherein the randomly selecting the biometric value includes:
when an audio recording type is selected, randomly selecting an audio recording of a phrase among the registered audio recordings;
5. The method as set forth in claim 1,
wherein the randomly selecting the biometric value includes:
when a facial image type is selected, randomly selecting a facial image among facial images of the user for verification.
1. 
wherein the randomly selecting the biometric value includes:
when a facial image type is selected, randomly selecting a facial image among the registered facial images;
6. The method as set forth in claim 1, wherein the stored information includes a user identification, a password, and the biometric information of the user.
2. The method as set forth in claim 1, wherein the stored information includes the user identification, the password, and the biometric information.
7. The method as set forth in claim 1, wherein the randomly selecting one of the plurality of biometric types further comprises randomly selecting from at least one of fingerprint recognition, iris recognition, voice recognition, or facial recognition as the biometric type requested from the client device.
3. The method as set forth in claim 1, wherein the randomly selecting one of the plurality of biometric types further comprises randomly selecting from at least one of fingerprint recognition, iris recognition, voice recognition, or facial recognition as the biometric type requested from the client device.
8. The method as set forth in claim 6, wherein the granting of the access further requires a match between the randomly selected biometric value, the user identification and the password.
4. The method as set forth in claim 1,
wherein a combination of the randomly selected biometric value, the user identification and the password is required for the granting of the access.
9. The method as set forth in claim 6, wherein the access is denied when no match is provided between:
the randomly selected biometric value, and
the user identification or the password.
5. The method as set forth in claim 1,
wherein the access is denied without the user identification or the password.
10. The method as set forth in claim 1, further comprising populating a form based on stored data associated with the verified client device in response to the granted access.
6. The method as set forth in claim 1, further comprising populating a form based on stored data associated with the verified client device in response to the granted access.
11. The method as set forth in claim 1, wherein the set threshold is one hundred percent.
7. The method as set forth in claim 1, wherein the set threshold is one hundred percent.
12. The method as set forth in claim 1, wherein only a single biometric value is requested from the client device for verifying the match.
8. The method as set forth in claim 1, wherein only a single biometric value is requested from the client device for verifying the match.
13. The method as set forth in claim 1, wherein a combination of biometric values is 

14. The method as set forth in claim 1, wherein the biometric information includes images of all ten fingers of a user.
1.
the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the secure computing device, and facial images;
15. The method as set forth in claim 1, wherein the biometric information includes images of irises of the user.
1.
the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the secure computing device, and facial images;
16. The method as set forth in claim 1, wherein the biometric information includes audio recordings of phrases requested by the secure computing device.
1.
the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the secure computing device, and facial images;
17. The method as set forth in claim 1, wherein the biometric information includes facial images of the user.
1.
the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the secure computing device, and facial images;
18. The method as set forth in claim 1, further comprising registering, by the secure computing device, a user identification and a password of the user.
1.
registering, by the secure computing device, a user identification and a password of the user;
19. A secure computing device comprising:
a memory that stores programmed instructions, and
one or more processors configured to be capable of executing the stored programmed instructions to:
register biometric information of a user, the biometric information including a plurality of biometric types;






randomly select, among the registered biometric information, one of the plurality of biometric types for performing authentication in response to a request from a client device;
randomly select a biometric value among a plurality of biometric values corresponding to the 














request the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device;




verify a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type received from the requesting client device against stored information at or above a set threshold; and

grant access for the request when the match is verified.

a memory that stores programmed instructions, and
one or more processors configured to be capable of executing the stored programmed instructions to:
register biometric information of a user, the biometric information including a plurality of biometric types, and the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the secure computing device, and facial images;
register a user identification and a password of the user;
randomly select, among the registered biometric information, one of the plurality of biometric types for performing authentication in response to a request from a client device;
randomly select a biometric value among a plurality of biometric values corresponding to the 
wherein the random selection of the biometric value includes:
when a finger image biometric type is selected, randomly selecting an image of a finger among the registered images of the ten fingers;
when an iris biometric type is selected, randomly selecting one image of an iris among the registered images of the irises;
when an audio recording type is selected, randomly selecting an audio recording of a phrase among the registered audio recordings; and
when a facial image type is selected, randomly selecting a facial image among the registered facial images;
request a combination of user identification, password and the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device, the randomly selected biometric value corresponding to the user identification and the password;
verify a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type, the user identification, and the password received from the requesting client device against stored information at or above a set threshold; and
grant access for the request when the verification indicates the match.

register, by a secure computing device, biometric information of a user, the biometric information including a plurality of biometric types;






randomly select, among the registered biometric information, one of the plurality of biometric types for performing authentication in 
randomly select a biometric value among a plurality of biometric values corresponding to the randomly selected biometric type;














request the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device;




verify a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type received from the requesting client device against stored information at or above a set threshold; and

grant access for the request when the match is verified.

register, by a secure computing device, biometric information of a user, the biometric information including a plurality of biometric types, and the biometric information includes images of all ten fingers of a user, images of irises of the user, audio recordings of phrases requested by the secure computing device, and facial images;
register, by the secure computing device, a user identification and a password of the user;
randomly select, among the registered biometric information, one of the plurality of biometric types for performing authentication in 
randomly select a biometric value among a plurality of biometric values corresponding to the randomly selected biometric type,
wherein the randomly selecting the biometric value includes:
when a finger image biometric type is selected, randomly selecting an image of a finger among the registered images of the ten fingers;
when an iris biometric type is selected, randomly selecting one image of an iris among the registered images of the irises;
when an audio recording type is selected, randomly selecting an audio recording of a phrase among the registered audio recordings; and
when a facial image type is selected, randomly selecting a facial image among the registered facial images;
request a combination of user identification, password, and the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device, the randomly selected biometric value corresponding to the user identification and the password;
verify a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type, the user identification, and the password received from the requesting client device against stored information at or above a set threshold; and
grant access for the request when the verification indicates the match.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sands (US 20040148526 A1) in view of Marthinussen (US 20190028470 A1).

Regarding claim 1, Sands teaches a method for randomized multi-factor authentication with biometrics implemented by a computing device, the method comprising:
registering, by a secure computing device, biometric information of a user, the biometric information including a plurality of biometric types; ([0050] The enrollment manager 200 is responsible for collecting and storing information for each valid user of the network into the storage media 205. The enrollment manager 200 may collect user identification information (USER ID) from a new user, such as the user's name or a derivative of the user's name. The enrollment manager 200 also collects from the user one or more biometric profiles. The user's biometric profile comprises one or more biometric scans of a particular characteristic of the user using one or more biometric scanning devices.) Here Sands discloses “a plurality of biometric types“ by reciting “A Biometric Profile (“BP”) is a set of information about an individual's physical characteristics. The BP may be limited to one representation of a single physical characteristic or may be as robust as multiple physical characteristics with multiple representations of each characteristic. For example, a BP could be created for someone with a single scan of her right thumb. Another example of a BP could be two scans, each in a different wavelength of light, of all ten of the person's fingers along with a scan of the person's left iris” (¶24).
randomly selecting, among the registered biometric information, one of the plurality of biometric types for performing authentication in response to a request from a client device; (see Fig. 4: step 400-425 request for authentication & determining set of biometrics, see ¶¶[0067]-[0074]: upon 
randomly selecting a biometric value among a plurality of biometric values corresponding to the randomly selected biometric type; (see ¶[0008]: a biometric authentication engine determines which biometrics are required [selected biometric type] and what biometric matching criteria [biometric value] are required, based on the location of the computer, time of day and other security conditions [which implies randomness], and see Fig. 3 & ¶[0053] Biometric types & Biometric data [values]).
requesting the randomly selected biometric value corresponding to the randomly selected biometric type from the requesting client device; (see ¶[0032]: The requirements component of a policy determines the set of biometrics required to authenticate a user based on the user's identity, biometric profile (see User ID, Biometric type 1-N, and Biometric Data 1-N parts of Biometric Profile in 
verifying a match of the requested randomly selected biometric value corresponding to the randomly selected biometric type received from the requesting client device against stored information at or above a set threshold; and (see Fig. 4 step 435 & ¶¶[0067]-[0079]: the authentication policy engine compares the sample set of biometrics with the biometric profile [threshold] on record through the use of one or more matching algorithms [match at or above a set threshold]).
granting access for the request when the match is verified. (see Fig. 4 step 445 & ¶[0081]: authentication is granted after a successful match).

Sands teaches the authentication policy engine determines [selects] a set of biometrics required for authentication based on conditions such as the time of day, and day of the week which implies randomness, but does not explicitly teach the biometric selection is random. This aspect of the claim is identified as a difference.
However, Marthinussen in an analogous art explicitly teaches
randomly selecting one of the plurality of biometrics. (see [0015]: all biometric readings are selected at random, and see [0028]: the service equipment request at least two different biometric readings selected at random).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “biometric authentication” concept of Sands, and the (Marthinussen [0015]).

Regarding claim 2, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the randomly selecting the biometric value includes:
when a finger image biometric type is selected, randomly selecting an image of one of fingers of the user for verification. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as a fingerprint, and see ¶[0095]: in Regular policy description: one finger chosen at random is required for authentication). Here Sands teaches the authentication policy engine determines [selects] a set of biometrics required for authentication based on conditions such as the time of day, and day of the week which implies randomness. Marthinussen in an analogous art explicitly teaches randomly selecting one of the plurality of biometrics. (Marthinussen: see [0015]: all biometric readings are selected at random, and see [0028]: the service equipment request at least two different biometric readings selected at random).

Regarding claim 3, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the randomly selecting the biometric value includes:
when an iris biometric type is selected, randomly selecting one image of an iris among irises of the user for verification. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any iris scan, voice print, or even a person's height or physical appearance). Here Sands teaches the authentication policy engine determines [selects] a set of biometrics required for authentication based on conditions such as the time of day, and day of the week which implies randomness. Marthinussen in an analogous art explicitly teaches randomly selecting one of the plurality of biometrics. (Marthinussen: see [0015]: all biometric readings are selected at random, and see [0028]: the service equipment request at least two different biometric readings selected at random).

Regarding claim 4, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the randomly selecting the biometric value includes:
when an audio recording type is selected, randomly selecting an audio recording of a phrase among audio recordings of the user for verification. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as voice print, and see ¶[0024]: Biometric Profile includes voice patterns [audio recording of a phrase]). Here Sands teaches the authentication policy engine determines [selects] a set of biometrics required for authentication based on conditions such as the time of day, and day of the week which implies randomness. Marthinussen in an analogous art explicitly teaches randomly selecting one of the plurality of biometrics. (Marthinussen: see [0015]: all biometric readings are selected at random, and see [0028]: the service equipment request at least two different biometric readings selected at random).

Regarding claim 5, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the randomly selecting the biometric 
when a facial image type is selected, randomly selecting a facial image among facial images of the user for verification. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as a fingerprint, iris scan, voice print, or even a person's height or physical appearance). Here Sands teaches the authentication policy engine determines [selects] a set of biometrics required for authentication based on conditions such as the time of day, and day of the week which implies randomness. Marthinussen in an analogous art explicitly teaches randomly selecting one of the plurality of biometrics. (Marthinussen: see [0015]: all biometric readings are selected at random, and see [0028]: the service equipment request at least two different biometric readings selected at random). In addition, Marthinussen discloses physical appearance biometric can be the facial image. ([Marthinussen 0004] The device is adapted to read the user's private information (as smart card) and the user's private biometric data (as from fingerprints, voice, eye-iris, face shape readers).)

Regarding claim 6, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the stored information includes a user identification, a password, and the biometric information of the user. (Sands see ¶[0007] Stored user biometric information, see ¶[0053] The user ID and biometric profile for each user is stored by the enrollment manager in the database …  for each biometric or biometric device that the user is entitled to use, biometric data may be generated and stored for the user in the enrollment database as part of the biometric profile, see Fig. 4 step 400-425, and see ¶¶[0067]-[0075]: Typically users identify themselves with a name [user identification], or token [password] known to the system, for example their UNIX login [user identification and password] or an ID stored on a token card, and see ¶[0032]: The requirements component of a policy determines the set of biometrics required to authenticate a user based on user’s identity [a user identification and a password], and biometric Profile).

Regarding claim 7, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the randomly selecting one of the plurality of biometric types further comprises randomly selecting from at least one of fingerprint recognition, iris recognition, voice recognition, or facial recognition as the biometric type requested from the client device. (Sands see Fig. 3 Biometric type 1-N, and see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as a fingerprint, iris Scan, voice print, or even a person's height or physical appearance). Here Sands teaches the authentication policy engine determines [selects] a set of biometrics required for authentication based on conditions such as the time of day, and day of the week which implies randomness. Marthinussen in an analogous art explicitly teaches randomly selecting one of the plurality of biometrics. (Marthinussen: see [0015]: all biometric readings are selected at random, and see [0028]: the service equipment request at least two different biometric readings selected at random).

Regarding claim 8, Sands in view of Marthinussen teaches all the features with respect to claim 6, as outlined above. The combination further teaches wherein the granting of the access further requires a match between the randomly selected biometric value, the user identification and the password. ([Sands 0032, 0067, 0080-0081] The requirements component of a policy determines the set of biometrics required to authenticate a user. It does this based on the user's identity, biometric profile, physical location, type of resource the user is attempting to access, and the hardware devices available at that location. FIG. 4, in step 400, the user initiates request for authentication. Typically users identify themselves with a name [user identification], or token [password] known to the system, for example their UNIX login or an ID stored on a token card. If the sample profile matches the biometric profile in step 435, then step 440 begins. In step 445, authentication is granted after a successful match.) Here 

Regarding claim 9, Sands in view of Marthinussen teaches all the features with respect to claim 6, as outlined above. The combination further teaches wherein the access is denied when no match is provided between: the randomly selected biometric value, and the user identification or the password. ([Sands 0032, 0067, 0082-0083] The requirements component of a policy determines the set of biometrics required to authenticate a user. It does this based on the user's identity, biometric profile, physical location, type of resource the user is attempting to access, and the hardware devices available at that location. FIG. 4, in step 400, the user initiates request for authentication. Typically users identify themselves with a name [user identification], or token [password] known to the system, for example their UNIX login or an ID stored on a token card. If in step 435 the authentication policy determines that the biometric profile does not match, step 450 begins. In step 455, user authentication is not granted, the authentication system now returns a token implying ‘the user does not appear to be who they claim’.) Here Marthinussen in an analogous art explicitly teaches randomly selecting one of the plurality of biometrics.

Regarding claim 10, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches populating a form based on stored data associated with the verified client device in response to the granted access. (Sands see Fig. 4 step 440 & ¶[0080]: If the sample profile matches the biometric profile in step 435, then step 440 begins and the authentication policy is notified [populating a form] and may take special action if needed).

Regarding claim 11, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the set threshold is one hundred percent. (Sands see Fig. 4 step 435 & ¶¶[0067]-[0079]: the authentication policy engine compares the sample set of biometrics with the biometric profile [threshold] on record through the use of one or more matching [matching implies here the one hundred percent matching threshold] algorithms).

Regarding claim 12, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein only a single biometric value is requested from the client device for verifying the match. (Sands see ¶[0032]: The requirements component of a policy determines the set of biometrics required to authenticate a user based on the user's identity [user identification], biometric profile (BP), see Fig. 3: User ID, Biometric type 1-N, and Biometric Data 1-N parts of Biometric Profile), and see ¶[0024]: A Biometric Profile (BP) is a set of information about an individual’s physical characteristics. This Set may include, but is not limited to: patterns of the skin, Such as finger prints, toe prints, etc., characteristics of the eye, Such an image of an iris, Voice patterns, and other types of images of the body, such a ultra-violet, thermal or infra-red scans. The BP may be limited to one representation of a single physical characteristic [a single biometric value]). Here Sands discloses that “secure areas may require 2-3 fingerprints while less secure daily work areas would require only one” (¶74) and “One finger, chosen at random, is required for authentication” (¶96).

Regarding claim 13, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein a combination of biometric values is requested from the client device for verifying the match. (Sands see ¶[0032]: The requirements multiple physical characteristics with multiple representations of each characteristic. [a combination of biometric values]). Here Sands discloses that “secure areas may require 2-3 fingerprints while less secure daily work areas would require only one” (¶74) and “Two fingers, chosen at random, are required for authentication” (¶96).

Regarding claim 14, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the biometric information includes images of all ten fingers of a user. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as a fingerprint, and see ¶[ 0024]: Another example of a BP could be two scans, each in a different wavelength of light, of all ten of the person's fingers along with a scan of the person's left iris.)

Regarding claim 15, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the biometric information includes images of irises of the user. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as a fingerprint, iris scan, voice print, or even a person's height 

Regarding claim 16, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the biometric information includes audio recordings of phrases requested by the secure computing device. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as voice print, and see ¶[0024]: Biometric Profile includes voice patterns [audio recordings of phrases]).

Regarding claim 17, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the biometric information includes facial images of the user. (Sands: see Fig. 3 Biometric type 1-N, see ¶[0023] & ¶[0027]: biometric is any measurable aspect of a lifeform, such as a fingerprint, iris scan, voice print, or even a person's height or physical appearance). Here Marthinussen discloses physical appearance biometric can be the facial image. ([Marthinussen 0004] The device is adapted to read the user's private information (as smart card) and the user's private biometric data (as from fingerprints, voice, eye-iris, face shape readers).)

Regarding claim 18, Sands in view of Marthinussen teaches all the features with respect to claim 1, as outlined above. The combination further teaches registering, by the secure computing device, a user identification and a password of the user. ([Sands 0050, 0067] The enrollment manager 200 is responsible for collecting and storing information for each valid user of the network into the storage media 205. The enrollment manager 200 may collect user identification information (USER ID) from a new user, such as the user's name or a derivative of the user's name. The enrollment manager 200 also collects from the user one or more biometric profiles. The user's biometric profile comprises one or 

Regarding claims 19-20, the scope of the claims are similar to that of claim 1, respectively. Accordingly, the claims are rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11095639 B2, "Methods, systems, and media for authenticating users using biometric signatures", by Pham, teaches receiving, from a user device, an indication that the user device is to be connected to a communication network; in response to receiving the indication, causing a user interface to be presented on the user device that receives a username corresponding to a user of the user device; receiving, from the user device, a biometric sample corresponding to the user of the user device; determining whether the biometric sample matches a stored biometric sample associated with the username; and in response to determining that the biometric sample matches the stored biometric sample associated with the user name, causing the user device to be connected to the communication network.
US 20180309792 A1, "Multi-factor and context sensitive biometric authentication system", by Obaidi, teaches to facilitate granting an access privilege to a client device based on 
US 20210110015 A1, "Biometric Challenge-Response Authentication", by McCarty, teaches authenticating users based on a sequence of biometric authentication challenges. In one aspect, a process includes receiving a first image of the face of the user and processing the first image according to a first authentication process to determine whether the face of the user shown in the first image matches the face of an authorized user. A second authentication process including a sequence of biometric authentication challenges is identified. The sequence includes at least one facial expression challenge. The user is authenticated in response to determining that the first authentication process is satisfied based on the face of the user shown in the first image matching the face of the authorized user and the second authentication process is satisfied based on the user providing a valid biometric response to each biometric authentication challenge.
US 20210117524 A1, "Biometric authentication method, system, and computer program", by McKell-Redwood, teaches a verification process and an authentication process. First 
US 20210176242 A1, "Adaptive user authentication", by Mcdougall, teaches verifying user identity using different authentication steps based on a risk score. The risk score enables determining if the requesting user's identity is to be verified. If it is determined that the user identity is to be verified, a sequence of authentication steps is implemented wherein more and more data is collected regarding the user as the user fails to be authenticated at each of the authentication steps. A first authentication step includes a numerical-based authentication step followed by a second authentication step including a live image authentication. If the user fails to be authenticated at either the first or the second authentication steps then a third authentication step to verify the user's passport is implemented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493